Title: From James Madison to John Lee, 15 November 1794
From: Madison, James
To: Lee, John


Dear Sir
Philada. Novr. 15. 1794.
My last requested the favor of you to give me such information as you might be able on the subject of my brother’s & my joint interest in Kentuckey. I wrote at the same time and made the same request to our friend Mr. H. Taylor. I write again to him as well as to you by the present opportunity and hope thro’ your mutual and friendly assistance, to be able to understand and arrange every thing necessary to do justice to my brother’s estate, as well as to myself. It will give me pleasure at all times to hear from you, and on this particular subject as early as may be convenient.
I have not yet recd. any draught for the last payment due for the land: nor do I know whether you wish me to wait for one, or to make the remittance to you. Whatever your choice may be, you will please to let me know. In case a draught on me be preferred, I must request the favor of you to make it payable at 20 or 30 days sight if it be not inconvenient, as it might possibly find me in a place or at a moment not suited to discharge it.
This will be forwarded by Col. James Innes who is charged I understand with explanations for your Country on the measures & prospects relating to the Missi[ssi]ppi. It appears from the last accts. from Europe that G. B. is beginning to relax in her injurious policy towards this Country, and that some favorable issue may be expected to the mission of Mr. Jay. As far as this change may be the effect of misfortunes to the combined arms, the cause is increasing every moment. The French have signalized themselves more of late than at any period of the war. They have penetrated considerably into Spain, as well as regained their lost towns and overrun much of the territorey of their enemies in the Netherlands. It is not improbable that they are before this in Amsterdam. In Poland also events are taking place which increase the alarm of all the sovereigns of Europe: & of the K. of Prussia in particular who finds himself not only embarrassed there, but threatened with serious commotions in his own Dominions. I refer to the quicker and fuller accts. you will have from Fort Pitt, of what has past in that quarter. With very sincere esteem & regard I am Dr. Sir Yr. friend & servt
Js. Madison Jr
